Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 8, 9,  15, 17, 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to comparing policy rules with data-sharing relationship. 
Claims 1-3, 8, 9,  15, 17, 21-32 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
Although claims 1-3, 8, 9,  15, 17, 21-32 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception. 
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8, 15 recite obtaining data, obtaining rules, determining relationship, comparing, identifying and generating notification. 
The limitation of obtaining, determining, comparing identifying and notifying covers Mental Process. That is, other than a processor (in claim 8 and 15), nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to determine whether the sharing of data complies with the privacy policy and notifying if there is discrepancy, but for the recitation of generic computer components. If a 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for obtaining, determining, comparing, identifying and notifying. The claims as a whole merely describe how to generally apply the concept of making a prediction. The processor and the model in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving data, comparing, identifying and notifying. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (predicting user action). Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 9 recite the steps of obtaining and generating visualization. The rest of the dependent claims, 3, 10, 17, and 21-32, merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 9, 10, 17, and 21-32, are patent ineligible. Hence, claims 1-3, 8, 9,  15, 17, 21-32 are not patent eligible.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 9,  15, 17, 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 1, 8 and 15, as amended, recited wherein the determining of the first data-sharing relationship comprises comparing the first content with the second content.
Dependent claims 22, 27 also recite wherein the first content is a first advertisement and the second content comprises a second advertisement … further comprising comparing the first advertisement to a second advertisement. 
The specification discloses that the website-data manager can be configured to obtain, store and analyze web site data (e.g., cookie data, website content data, categories of website content, and/or privacy policy data) and the map generator can be configured to determine data-sharing relationships between websites and generate one or more maps of data-sharing 
Further, the specification discloses:
[0023] FIG. 2 illustrates a flowchart of an example method 200 for generating a map of data-sharing relationships and determining website privacy policy violations, in accordance with embodiments of the present disclosure. The method 200 can be performed by a privacy policy compliance system, such as the privacy policy compliance system 140 described with respect to FIG. 1. Referring back to FIG. 2, in step 210, the privacy policy compliance system can obtain website data. Website data can include information about cookies, such as a cookie type or source, Uniform Resource Locator (URL) information, and/or content information, such as advertisements, text, images, and underlying Hypertext Markup Language (HTML) codes that can be displayed on a website. In some embodiments, website data can include text and/or images input into a website by a user.
[0024] In some embodiments, step 210 can include the privacy policy compliance system determining a category for website data. For example, in some embodiments, the privacy policy compliance system can be configured to identify, based on a URL or HTML coding, whether content, such as an advertisement, pertains to a particular good or a particular service. For example, in some embodiments, the privacy policy compliance system can determine whether an advertisement pertains to a financial service category (e.g., banking, investing, etc.) or a medical service category (e.g., dentistry, chiropractic, etc.). In some embodiments, the privacy policy compliance system can utilize image analysis and/or natural language processing technology to categorize website data (e.g., to determine that text and/or images on a webpage pertain to a category such as automobiles or real estate).

As indicated above the specification disclose determining a category for a website data … can determine whether a content such as advertisement pertains to a one or another category.
However, Examiner could not find support for the claimed language, “the determining of the first data-sharing relationship comprises of comparing the first content to the second content”. Further, the specification does not provide support for the contents being compared for the determining of data-sharing relationship comprises of first and second advertisements. 
Claims 23, 28, 31, recite wherein the determining the first data-sharing relationship further comprises comparing a first data collection tool of the first website to a second data collection tool of the second website.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, 9,  15, 17, 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims 1, 8 and 15, as amended, recite obtaining website data, … the set of websites comprising a first website displaying first content and a second website displaying second content. It is unclear if the step of obtaining data is performed while the first website displays a first content and while a second website displays a second content and the two contents are compared for determining the data-sharing relationship. Examiner could not interpret the claimed language in light of the specification, thus clarification is required. 
Claim 15 also recites a program instructions executable by a processor to cause a processor to perform a method comprising:
obtaining website…
the set of websites comprising:
a first website displaying …

According to the claim (preamble) the steps are to be performed by the processor. The steps performed by other than the process (in this case, website displaying contents) is outside the scope of the claim. Correction is required. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1, 3, 8, 10, 23, 25, 28, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pauley r. et al. (US 10,181,043 B1).  
Claims 1, 8: 
Pauley teaches obtaining first website data corresponding to a set of websites, including a first and second website displaying contents (a receiver module of the FMITM receives information indicative of a privacy policy associated with the destination device and correlates the information indicative of the privacy policy within the privacy-related portions of the data stream, including privacy policy of the destination ) (see col. 5 lines 1-18, col. 6 line 3-54); 
obtaining a set of privacy policy rules that corresponds to the first website (receiving privacy-related data from the source intended for destination) (see fig. 4);

comparing the set of privacy policy rules to the first data-sharing relationship; identifying a discrepancy between the set of privacy policy rules and the first data-sharing relationship (determining where the cookie is combing from to determine if it’s destination website collecting information in violation of its privacy policy or third party service provide (destination) (col. 6 lines 33-67); and 
generating a notification in response to identifying the discrepancy ((see col. 6 line 54 to col. 7 line 10). 
Claims 3, 10: 
Pauley teaches wherein obtaining the website data comprises obtaining the website data from a plurality of user devices (the data is collected from website data accessed by plurality of user devices  (see col. 5 lines 24-40). 
Claims 23, 28:
Pauley teaches  wherein the determining the first data-sharing relationship further comprises comparing a first data collection tool of the first website to a second data collection tool of the second website (see col. 6 lines 33-54).
Claims 25, 30:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley Jr. et al. (US 10,181,043 B1) in view of Park et al. (US 2019/0362039A1) and further in view of Official Notice .

Claims 2, 9:
Pauley teaches determining a second data-sharing relationship indicating that data is shared between the first website and the third website (the FMITM monitors data shared among different websites (source and destination)) (see fig. 1, col. 6 lines 53-67). Pauley failed to teach generating data visualization comprising nodes corresponding to the websites and the second data-sharing and edge corresponding to the data-sharing relationship. Park teaches generating report of whether the collected data is shared with any third party and displaying to the consumer (see [0039], fig. 7 and 8). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Park’s visual report, in Pauley’s privacy policy rules, in order to notify the user of who and what information is being share, so the user can take an 
 
Claim 15: 
Pauley teaches obtaining first website data corresponding to a set of websites, including a first and second website displaying contents (a receiver module of the FMITM receives information indicative of a privacy policy associated with the destination device and correlates the information indicative of the privacy policy within the privacy-related portions of the data stream, including privacy policy of the destination ) (see col. 5 lines 1-18, col. 6 line 3-54); 
obtaining a set of privacy policy rules that corresponds to the first website (receiving privacy-related data from the source intended for destination) (see fig. 4);
determining a first data-sharing relationship indicating that data is shared between the first website and a second website (privacy policy of the website) by comparing the content of the first and second content (the FMITM may determine whether it is a trusted site, detecting what the site is collecting and the intention of the site as expressed in its policies, … where the cookie is combing from to determine if it’s destination website collecting information in violation of its privacy policy or third party service provide (destination) (col. 6 lines 33-67); 
comparing the set of privacy policy rules to the first data-sharing relationship; identifying a discrepancy between the set of privacy policy rules and the first data-sharing relationship (determining where the cookie is combing from to determine if it’s destination website collecting 
generating a notification in response to identifying the discrepancy ((see col. 6 line 54 to col. 7 line 10). Pauley teaches determining a second data-sharing relationship indicating that data is shared between the first website and the third website (the FMITM monitors data shared among different websites (source and destination)) (see fig. 1, col. 6 lines 53-67). Pauley failed to teach generating data visualization comprising nodes corresponding to the websites and the second data-sharing and edge corresponding to the data-sharing relationship. Park teaches generating report of whether the collected data is shared with any third party and displaying to the consumer (see [0039], fig. 7 and 8). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Park’s visual report, in Pauley’s privacy policy rules, in order to notify the user of who and what information is being share, so the user can take an action. Pauley/Park do not teach the visualization comprising of nodes and edges. However, Official Notice is taken that it is old and well known in the art of graphic representation to include nodes and edges. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to provide the report in Pauley/Park using node and edges in order to show the relationship in well-structured formats, making it easier to interpret data. 
Claim 17: 
Pauley teaches wherein obtaining the website data comprises obtaining the website data from a plurality of user devices (the data is collected from website data accessed by plurality of user devices  (see col. 5 lines 24-40). 
Claim 31:
.

Claims 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley and further in view of Cook (US 2016/0164915 A1). 
Claims 21, 26:
 Pauley teaches obtaining website data based on web-based activities on the set of websites by plurality of users, however failed to teach obtaining the website data from a plurality of web robots. Cook teach retrieving privacy policies from websites using web robot (bots) (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cook’s web robots in Pauley’s obtaining website data in order to automatically obtain the policy. 
Claims 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley and further in view of Mccorkendale et al. (US 2016/0371508 A1). 
Claims 22, 27: 
Pauley failed to teach wherein obtaining the first website data (contents) comprises determining a category for website data. Mccorkendale teaches determining or identifying category for the website (see [0010], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mccorkendale’s rules for different website categories in Pauley’s privacy policy in order to apply different privacy rules based on the type of the website. 

s 24, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley and further in view of Official Notice. 

Claims 24, 29, 32:
Pauley failed to teach wherein the identifying the discrepancy comprises determining that an advertisement on the second website corresponds to text input into the first website. Official Notice is taken that it is old and well known in the art of online marketing to determine whether a thirdparty cookie is used when an advertisement is following from a text search. It would have been obvious to one of ordinary skill in the art at the time of claimed invention was filed to identify discrepancy, in Pauley’s data-sharing relationship, based on the privacy policy, since the advertisement is based on the text search.  

Response to Arguments
Applicant's arguments filed 1/10/22 regarding the 102 rejection have been fully considered and addressed above. 
Regarding the rejection under 101, Applicant argues that the claims invention can provide an accuracy that would not be practically achieved in the mind or by pen and paper. The claim recites the steps of obtaining data, comparing data, identifying a discrepancy and generating a notification. A computer is used to perform the steps that can be performed by human. A human can obtain data (collected data), review the data and identify discrepancy. Whether a human can perform the steps with accuracy or not does not change the fact that the claimed steps are directed to an abstract idea. Applicant’s argues that the amended claims impose a meaningful limit … require a specific approach to generating a notification and data 
Thus, taken individually and as a whole, the claims do not integrate the recited judicial exception into a practical application. The claims merely include instructions to implement an abstract idea on a computer, or to merely use the computer as a tool to perform an abstract idea, while the additional elements do no more than the generally link the use of the judicial exception to particular technological environment or field of use.  The function performed by the computer at each step of the process is purely conventional. Using a computer for obtaining, determining and comparing and identifying (analyzing), and transmitting data amounts to analyzing data, one of the most basic functions of a computer. Therefore, the “additional elements” do not introduce anything which is not already well-understood, routine and conventional.  
Examiner would also like to point out that the claimed steps in claim 1 are performed without any device. The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688